Citation Nr: 0735338	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 12, 2003 
for the granting of entitlement to Dependency and Indemnity 
(DIC) benefits.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty for over 30 years, retiring 
in June 1976.  He died in November 2001.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that granted the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
The appellant continues to disagree with the effective date 
assigned for the grant of DIC benefits, May 12, 2003, the 
date of receipt of claim.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 2001.  

2.  The RO sent the appellant a letter, dated December 6, 
2001, explaining that, unless she filed a claim for DIC 
within one year from the date of the veteran's death, that 
benefit, if awarded, was only payable from the date the VA 
received her claim.  Included with that letter was VA Form 
534, an application for VA DIC benefits.

3.  The RO received VA Form 530, application for burial 
benefits, from the appellant on December 7, 2001.

4.  An RO decision dated January 2002 found that the 
veteran's cause of death was service connected, and granted 
the appellant entitlement to burial benefits at the service 
connected rate.

5.  VA Form 534, an application for DIC, was received at the 
RO on March 12, 2003.

6.  The appellant was granted DIC with an effective date of 
March 12, 2003, the date of receipt of claim.

CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date, 
for the grant of entitlement to DIC, have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated February 2005, the RO satisfied its 
duty to notify the appellant under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the appellant of: information and evidence 
necessary to substantiate the claim for an earlier effective 
date for a grant of DIC; information and evidence that VA 
would seek to provide; and information and evidence that the 
appellant was expected to provide.  The appellant was 
instructed to submit any evidence in her possession that 
pertained to her claim.

The appellant was able to participate effectively in the 
processing of her claim. There is no indication in the record 
or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service and VA medical records have been 
associated with the claims file.  All identified, relevant, 
and available treatment records have been secured.  The 
duties to notify and assist have been met.

The veteran died on November [redacted], 2001.  On December 6, 2001, 
the RO sent the appellant a letter.  It indicated, in 
relevant part, that, unless the appellant filed a claim for 
DIC within one year from the date of the veteran's death, 
that benefit, if awarded, was only payable from the date VA 
received the claim.  Included with that letter was VA Form 
534, an application for DIC benefits.

The appellant sent the RO a statement received December 7, 
2001, in which she stated "My husband died 11-[redacted]-01 so I am 
returning his check."  On December 7, 2001, the appellant 
submitted a VA Form 530, an application for burial benefits.  
On that application, she did indicate that she was claiming 
that the cause of the veteran's death was due to service.

The appellant was sent an additional letter December 18, 
2001, informing her of the evidence needed to resolve her 
claim for burial benefits for the veteran, including a copy 
of the veteran's death certificate, and copies of funeral 
bills.

Received at the RO on December 31, 2001 from the appellant, 
was the veteran's death certificate, and also several 
documents pertaining to the burial costs of the veteran.

An RO decision dated in January 2002 found that the veteran's 
cause of death was service connected, and granted the 
appellant entitlement to burial benefits at the service 
connected rate, as well as entitlement to Dependents' 
Educational Assistance.  The appellant was notified of this 
decision in a letter dated March 2002.  That letter indicated 
that the RO found that the appellant was entitled to service 
connected burial benefits, and was therefore issued a check 
in the amount of $2,000 for service connected burial 
benefits.  The appellant was also sent a copy of the rating 
decision.

On March 12, 2003, the RO received from the appellant a 
completed VA Form 534, application for DIC.  By letter dated 
August 21, 2003, the appellant was informed that DIC benefits 
had been granted effective March 12, 2003, the date of 
receipt of the DIC claim.

Except as otherwise provided, the effective date of an 
evaluation and award of disability compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be on the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The 
effective date of an award of DIC shall be the first day of 
the month in which the veteran's death occurred if the claim 
is received within one year after the date of death; 
otherwise, the effective date will be the date of receipt of 
claim.  38 C.F.R. § 3.400(c)(2) (2007).

The law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary." Crain v. 
Principi, 17 Veteran. App. 182, 190 (2003); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (quoting Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) ).  

The Board finds that there is simply no evidence of record 
indicating that the appellant filed a claim for DIC any 
earlier than March 12, 2003.  The appellant appears to argue 
in her Notice of Disagreement dated November 2003 and her 
substantive appeal dated May 2005, that she either did submit 
a form for DIC compensation earlier which was lost, or that 
she was misinformed by VA officials as to what evidence and 
information she needed to submit to claim DIC compensation, 
which is the cause for her delay in filing.  However, as 
noted above, the law presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary, and there is no objective evidence in the 
record indicating that any VA official misinformed the 
appellant of the requirements necessary to file a claim.  

The December 7, 2001 letter to the appellant from the RO 
informed her of the requirement to complete an application 
for DIC within a year of the veteran's death, to ensure an 
effective date from the month of the veteran's death, and 
indicated that an application for DIC was enclosed with that 
letter.  As such, and in the absence of evidence to the 
contrary, the Board must presume that the appellant was not 
misinformed by the RO as to the requirements for filing a DIC 
claim.

The Board also points out that, while the veteran, on her VA 
Form 530, an application for burial benefits, indicated that 
she was claiming that the cause of the veteran's death was 
due to service, there is no indication that the appellant 
made this claim in regards to anything other than the 
enhanced burial benefits due a veteran who dies of a service 
connected disability, until she filed a claim for DIC 
benefits on March 12, 2003.

Therefore, as the evidence of record indicates that the 
appellant did not file a claim for Indemnity and Dependency 
Compensation until March 12, 2003, and as this was over a 
year after the veteran's separation from service, the Board 
finds that the appellant was properly given an effective date 
of March 12, 2003, the date of receipt of claim, according to 
the law pertaining to effective dates.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and the claim for earlier 
effective date must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER


Entitlement to an earlier effective date for the granting of 
entitlement to Dependency and Indemnity benefits is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


